Citation Nr: 0305997	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals of an osteoma of 
the left iliac crest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

The Board remanded this matter in February 2001 for purposes 
of development. 


REMAND

The claim of entitlement to an increased evaluation for 
service-connected postoperative residuals of an osteoma of 
the left iliac crest must be remanded because the Board's 
instructions in the February 2001 Remand were not carried out 
in full, or their performance not secured, by the agency of 
original jurisdiction.  Claims raised by the veteran in the 
course of this appeal that the Board directed the RO to 
adjudicate with readjudication of the issue on appeal, which 
is closely related to them, have not been adjudicated.  A VA 
examination performed in October 2001 does not contain all of 
the findings that the Board directed be made, and the missing 
findings are needed to resolve the issue on appeal.  Social 
Security Administration records concerning a disability claim 
of the veteran were not obtained, nor did the RO confirm that 
such records never existed or were for another reason 
unavailable.

The United States Court of Appeals for Veterans Claims (the 
Court) held in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.   In Stegall the Court also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.

In its February 2001 Remand, the Board instructed the RO to 
both readjudicate the claim on appeal and to 

consider the issues of service connection 
for lower extremity, foot and back 
disabilities as residuals of the service-
connected postoperative left iliac crest 
osteoma or as secondary thereto, as well 
as new and material evidence to reopen 
the claim for service connection for left 
hip replacement.  Notice should be 
provided to the veteran thereof, with his 
appellate rights.  

There is no indication in the record that the RO ever 
adjudicated the new claims or the application to reopen the 
service connection claim concerning the left hip.  

In its February 2001 Remand, the Board directed the RO to 
obtain a new VA examination "to determine the current 
severity of [the] service-connected postoperative residuals 
of an osteoma of the left iliac crest."  The Board's 
instruction concerning this examination included the 
following:

The examiner should specifically address 
whether the veteran's postoperative 
residuals of an osteoma of the left iliac 
crest are manifested by a tender and 
painful post-operative scar, nerve 
entrapment resulting in problems with the 
lower extremities and/or disability 
affecting the feet, back or left hip.  To 
the extent possible, the examiner should 
dissociate the residuals manifested from 
the service-connected postoperative 
residuals of an osteoma of the left iliac 
crest from the nonservice-connected post-
operative residuals from the left hip 
surgery.  If this cannot be done, the 
examiner should note it in the report.  
See Mittleider v. West, 11 Vet. App. 181 
(1998). (When it is not possible to 
separate the effects of the service-
connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be 
resolved in the claimant's favor, thus 
attributing such signs and symptoms to 
the service-connected disability.)

However, the report of the October 2001 VA examination did 
not address all of these concerns.  The examination report 
neither distinguished between the symptoms that the examiner 
thought likely were attributable to residuals of the left hip 
osteoma surgery and those that the examiner thought likely 
were attributable to the residuals of the left hip 
replacement nor stated that the examiner was unable to draw 
this distinction, and why.  The examination report did not 
address the question whether the left hip osteoma surgery as 
likely as not had produced nerve entrapment resulting in 
problems with the lower extremities and/or disability 
affecting the feet, back or left hip.  

In its February 2001 Remand, the Board instructed the RO to 
obtain a copy of any decision by the Social Security 
Administration awarding the veteran disability benefits and 
the medical records in the custody of that agency upon which 
it based the award.  The claims file reflects that the RO 
requested these materials from the Social Security 
Administration but neither received them nor was informed by 
that agency why it had not supplied them.  

Newly enacted regulations permit the Board to undertake some 
development on its own, including evidentiary development 
that was requested in a Remand but not accomplished.  67 Fed. 
Reg. 3,099-3,105 (Jan. 23, 2002) (effective Feb. 22, 2002).  
Thus, the Board could obtain a new VA examination to correct 
the deficiencies of the one performed in October 2001.  
However, the Board may not adjudicate in the first instance 
the other, related claims that it directed the RO to 
adjudicate.  See 38 C.F.R. §§ 7104, 7105 (West 2002).  

For the Board to render a decision on the increased rating 
claim now, while the other issues are not before it, would be 
inefficient.  The issues, involving as they do common medical 
questions, should be developed and considered together.  In 
particular, the evaluation of the postoperative residuals of 
an osteoma of the left iliac crest would be affected by the 
granting of service connection for a left hip replacement, at 
least from the effective date of the grant.  Therefore, 
review of the RO's denial of an increased rating for service-
connected postoperative residuals of an osteoma of the left 
iliac crest is again deferred.  

The Board notes that the unadjudicated claims for service 
connection for foot, back, and lower extremity disabilities 
and the claim for service connection for a left hip 
replacement, if reopened, each must be considered and 
developed both as a claim resting on the theory that there is 
direct relationship between the disability and an injury or 
disease encountered by the veteran during his service and as 
a claim resting on the theory that the disability was 
proximately caused by or is due to his postoperative 
residuals of the left hip osteoma.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  Before adjudicating 
these issues, the RO must take all action required as to each 
disorder under the Veterans Claims Assistance Act of 2000 and 
its implementing regulations, including providing a VA 
examination or opinion.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), (the VCAA); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Board notes when the immediate issue is whether there is 
new and material evidence to reopen a previously denied 
service connection claim, and the application to reopen was 
filed, as here, before August 29, 2001, VA, although not 
subject to all of the requirements of the VCAA, nevertheless 
is charged with the duty prescribed in section 5103 of the 
statute and section 3.159(b) of the implementing regulation 
to provide notice concerning the type of evidence that is 
needed to reopen the claim.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 
Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Of course, if the claim is reopened, observance of all of the 
requirements of the VCAA then will be required.

Thus, the Board remands the claim for an increased rating of 
the postoperative residuals of a left hip osteoma in order to 
secure compliance with the instructions that it gave in the 
February 2001 Remand.  However, because of a recent change in 
the law, the Board is requesting herein that certain 
development over and above that sought in the Remand of 
February 2001 also be accomplished by the agency of original 
jurisdiction.

While the appeal of the denial of an increased evaluation for 
the residuals of the left hip osteoma surgery has been 
pending, rating provisions pertinent to this issue have been 
changed.  The predominant characteristic of this disability 
as it has been defined by the medical evidence developed thus 
far, is scarring.  As of August 30, 2002, new provisions of 
the rating schedule concerning skin disabilities are in 
effect.).  For scarring as it has been manifested from August 
30, 2002, the veteran is entitled to an evaluation under the 
new rating criteria if more favorable than the former.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997); 38 U.S.C.A. § 5110(g) 
(West 2002).  In the supplemental statements of the case 
issued in October 2002 and January 2003, respectively, the RO 
did not apply the new rating provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993) (Board should not 
decide a question that had not been addressed by the RO if 
doing so would prejudice the due process rights of the 
claimant).  The VA examination that is performed on remand 
must make findings that will permit VA adjudicators to 
evaluate the disability under the new rating provisions if 
they are otherwise applicable as well as under the rating 
provisions in effect before August 30, 2002.  See 38 U.S.C.A. 
§ 5103(A) (2002); 38 C.F.R. § 3.159(c)(4) (2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), (the VCAA); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for an increased 
rating for service-connected 
postoperative residuals of an osteoma of 
the left iliac crest, to include all 
treatment records dated since his 
separation from service in February 1946 
that have not yet been associated with 
the claims file.  The RO should attempt 
to procure copies of all records that 
have not previously been obtained.  In 
addition, the RO should obtain copies of 
any Social Security Administration 
decision and medical records in the 
custody of that agency that are part of 
the record for the decision.  

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  The RO is reminded that the 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in its notice to the veteran.

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim for an increased (compensable) 
rating for service-connected 
postoperative residuals of an osteoma of 
the left iliac crest.  In this notice, 
the RO should include review and a copy 
of the potentially relevant rating 
criteria concerning scars that became 
effective on August 30, 2002, see 
38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (eff. Aug. 30, 2002).  The notice 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on the his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).

4.  After the above-requested development 
has been completed, the RO must afford 
the veteran with skin, neurological, and 
orthopedic examinations to determine all 
elements, and the current severity, of 
his service-connected postoperative 
residuals of an osteoma of the left iliac 
crest.  Each examiner should review 
pertinent documents in the claims file.  
All tests and studies thought necessary 
by an examiner should be performed.  

(a)  The skin examination should be 
conducted by an appropriate specialist.  
In the examination report, the examiner 
should make findings concerning the scar 
or scars from the surgery in 1946 to 
remove a left hip osteoma.  (The examiner 
must distinguish these from the scar or 
scars from the left hip replacement in 
1957.)  These findings should include 
findings about whether the scar or scars 
from the surgery in 1946 to remove a left 
hip osteoma

	(i)  are tender and painful, if 
superficial;
	(ii)  are poorly nourished with 
repeated 
ulceration, if superficial;
(iii)  if "deep" (that is, 
associated with underlying soft 
tissue damage), are the size of an 
area or areas: exceeding 6 square 
inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 
square centimeters), or exceeding 
144 square inches (929 square cm);
(iv)  if "superficial" (that is, 
not associated with underlying soft 
tissue damage) and not productive of 
limitation of function of the hip, 
are the size of an area or areas of 
144 square inches (929 square cm) or 
greater;
(v)  are superficial and 
"unstable" (that is, there is 
frequent loss of covering of skin 
over the scar), 
(vi)  are superficial and painful on 
examination; and
(vii)  have produced limitation of 
function of the hip, and if so, what 
limitation of function (e.g., 
limitation of motion, neurological 
impairment, pain with use, etc.).

(b)  The neurological examination should 
be conducted by an appropriate 
specialist.  In the examination report, 
the examiner should make findings 
concerning whether the left hip osteoma, 
the surgery in 1946 to remove a left hip 
osteoma, and/or the scar or scars left by 
that surgery have produced any 
neurological disability of the left hip 
or left lower extremity, to include nerve 
entrapment resulting in problems with the 
lower extremities.

(c)  The orthopedic examination should be 
conducted by an appropriate specialist.  
It should be conducted after the skin and 
neurological examinations have been 
completed, and the reports of those 
examinations must be reviewed by the 
orthopedic examiner.  In the examination 
report, the orthopedic examiner should 
describe all orthopedic impairments that 
the examiner thinks are at least as 
likely as not attributable to the left 
hip osteoma that the veteran developed 
during service, the surgery in 1946 to 
remove the osteoma, and the scar or scars 
resulting from that surgery.  Included in 
the examiner's description of residual 
orthopedic impairments should be any 
impairment of the left lower extremity 
that the examiner thinks at least as 
likely as not is proximately due to or 
the result of the osteoma and its surgery 
residuals, whether through disease 
process or through behavior by the 
veteran to compensate for or adapt to the 
osteoma and its surgery residuals.

To the extent possible, the examiner 
should distinguish the residuals 
manifested from the service-connected 
postoperative residuals of an osteoma of 
the left iliac crest from the post-
operative residuals from the left hip 
replacement surgery performed in 1957.  
This analysis should encompass 
degenerative joint disease of the left 
hip.  If this distinction cannot be 
drawn, the examiner should so note and 
explain why in the examination report.  

5.  Thereafter, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, the RO must 
take corrective action at once.

6.  Concurrently with the development 
requested in the preceding paragraphs, 
the RO, after performing all action 
(notice and development) required in each 
instance by the VCAA and its implementing 
regulations, should adjudicate: (i) the 
issues of service connection for lower 
extremity, foot and back disabilities, to 
include as the result of an injury or 
disease incurred during service, as 
residuals of the service-connected 
postoperative left iliac crest osteoma, 
and as proximately due to or the result 
of the service-connected postoperative 
left iliac crest osteoma; and the 
application to reopen the claim of 
entitlement to service connection for a 
left hip replacement; (ii) and, if 
reopened, the claim of entitlement to 
service connection for a left hip 
replacement.  Notice of each decision and 
appellate rights should be provided to 
the veteran and his representative, if 
there is one.  If any of these claims is 
denied and notice of the veteran's 
disagreement with the decision is 
submitted, the RO should provide the 
veteran and his representative, if there 
is one, with a statement of the case.  
See 38 C.F.R. §§ 19.29, 19.30 (2002).

7.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected postoperative residuals of an 
osteoma of the left iliac crest.  If any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, if there is one.  See 
38 C.F.R. § 19.31 (2002).   The veteran 
and his representative should then be 
given an adequate opportunity to respond.

Thereafter, if appellate review is required, the 
case should be returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


